Citation Nr: 0102587	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-18 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
with degenerative disc disease, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974, and from July 1977 to May 1990.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a May 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In June 2000, the veteran raised the issues of entitlement to 
service connection for a cervical spine disorder, a thoracic 
spine disorder, and a right shoulder disorder, as well as the 
issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability.  These claims 
have not been developed for appellate review and are referred 
to the RO for appropriate disposition.


REMAND

The veteran contends that manifestations of his 
service-connected low back disorder are more severe than 
currently evaluated, and therefore, an increased rating for 
this disorder is warranted.  Although the veteran was 
afforded VA examinations in conjunction with this claim, the 
Board finds that these examinations are inadequate.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "[w]here, as here, the record before the 
[Board] was clearly inadequate, remand [to the RO] is 
required."  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  
The Court has also held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . ."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In the 
instant case, while the VA examinations did not considered 
the presence of the veteran's pain and the effect of his pain 
on the functional use of his was not set out in the report.   

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected low back disorder.  
Any indicated diagnostic tests and 
studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
claims file must be made available to 
and reviewed by the examiners prior to 
the requested study and the examination 
report should reflect that such a review 
was made.  

a.  The examiner must record the range 
of motion of the lumbar spine in degrees 
and indicate the normal range of motion 
for the low back.  The examiner should 
state to what extent the veteran's range 
of motion deviates from these norms, 
i.e., slight, moderate, or severe 
limitation in the range of motion of the 
lumbar spine.  The examiner should take 
into account pain on motion in 
determining whether limitation of 
motion, if any, is slight, moderate, or 
severe.  

b.  The examiner should state whether 
there are any abnormal neurological 
findings pertaining to the low back on 
examination, -- i.e., symptoms 
compatible with sciatic neuropathy such 
as characteristic pain and demonstrable 
muscle spasm or absent ankle jerk -- and 
the examiner should state the frequency 
and duration of the attacks of these 
symptoms, if present.   If the examiner 
can only provide a history of the 
frequency of attacks as reported by the 
veteran, the examiner should state that 
it is the veteran's history in the 
examination report.

c.  The examiner should note whether the 
following are present or absent on 
examination: muscle spasm on extreme 
forward bending, marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion (either 
bilateral or unilateral) in a standing 
position, listing of the whole spine to 
the opposite side, or abnormal mobility 
on forced motion.

d.  The examiner should report the 
degree of limitation on normal 
functioning of the low back caused by 
pain and provide complete and detailed 
discussion with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or of pain on motion.  Rather 
than simply reporting that pain on 
motion is present, the examiner should 
provide a description of the effect, if 
any, of the veteran's pain on the 
function and movement of his lumbar 
spine.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40 (functional 
loss may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation, if any, of 
the disability.  Additionally, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected low back disorder, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected low 
back disorder, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected low back disorder.  It should 
be specifically noted in the examination 
report if any complaints noted in the 
history provided by the veteran do not 
comport with or relate to either the 
physical findings on examination or the 
general nature of the current 
disability.

d.  A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
address whether the veteran's claims for 
increased ratings should be submitted to 
the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

